AMENDMENT TO THE ADVISORS SERIES TRUST FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 20th day of March, 2008, to the Fund Accounting Servicing Agreement, dated as of June 8, 2006, as amended (the "Fund Accounting Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") on behalf of its separate series, the PIA BBB Bond Fund Managed Account Completion Shares Fund, the PIA MBS Bond Fund Managed Account Completion Shares Fund,the PIA Short-Term Securities Fund and the PIA Moderate Duration Bond Fund and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend the fees of the Fund Accounting Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit K is hereby superseded and replaced with Exhibit K attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Name: Douglas G. Hess Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Exhibit K to the Advisors Series Trust Fund Accounting Servicing Agreement Name of Series Date Added PIA BBB Bond Fund Managed Account Completion Shares 10/27/2004 PIA MBS Bond Fund Managed Account Completion Shares 02/28/2006 PIA Short-Term Securities Fund 10/27/2004 PIA Moderate Duration Bond Fund 10/27/2004 PIA Funds BBB & MBS Funds FUND ACCOUNTING SERVICES FEE SCHEDULE - April 1, 2008 through March 31, 2009 Annual Fund Accounting Fee Per Fund* Base fee on the first $[] million plus - $[] [] basis points on $[] million to $[] million [] basis points on $[] million to $[] million [] basis point on $[] million and over Advisor Information Source Web Portal ·$[] /fund/month ·$[] /fund/month for clients using an external administration service Plus Out-Of-Pocket Expenses– Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. ·Pricing Services ·$[]Domestic and Canadian Equities ·$[]Options ·$[]Corp/Gov/Agency Bonds ·$[]CMO's ·$[]International Equities and Bonds ·$[]Municipal Bonds ·$[]Money Market Instruments ·$[] /Fund/Month - Mutual Fund Pricing ·$[]/Foreign Equity Security/Month for Corporate Action Service ·$[] /Month Manual Security Pricing (>10/day) ·Factor Services (BondBuyer) ·$[] /CMO/Month ·$[]/Mortgage Backed/Month ·$[] /Month Minimum Per Fund Group ·Fair Value Services (FT Interactive) ·$[] on the first 100 securities per day ·$[] on the balance of securities per day Additional Services– Above pricing is for standard services.Available but not included above are the following services – multiple class funds, master feeder products, international income funds, funds with multiple advisors/sub-advisors. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s signature below acknowledges approval of the fee schedule above. PACIFIC INCOME ADVISERS, INC. By: /s/ Thad M. Brown Printed Name: Thad M. Brown Title: COODate: 3/20/2008 2 Exhibit K (continued) to the Advisors Series Trust Fund Accounting Servicing Agreement PIA Funds Short Term & Mod Duration FUND ACCOUNTING SERVICES FEE SCHEDULE - April 1, 2008 through March 31, 2009 Annual Fund Accounting Fee Per Fund* Base fee on the first $[] million plus - $[] [] basis points on $[] million to $[] million [] basis points on $[] million to $[] million [] basis point on $[] million and over Advisor Information Source Web Portal ·$[] /fund/month ·$[] /fund/month for clients using an external administration service Plus Out-Of-Pocket Expenses– Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. ·Pricing Services ·$[]Domestic and Canadian Equities ·$[]Options ·$[]Corp/Gov/Agency Bonds ·$[]CMO's ·$[]International Equities and Bonds ·$[]Municipal Bonds ·$[]Money Market Instruments ·$[] /Fund/Month - Mutual Fund Pricing ·$[]/Foreign Equity Security/Month for Corporate Action Service ·$[] /Month Manual Security Pricing (>10/day) ·Factor Services (BondBuyer) ·$[] /CMO/Month ·$[]/Mortgage Backed/Month ·$[] /Month Minimum Per Fund Group ·Fair Value Services (FT Interactive) ·$[] on the first [] securities per day ·$[] on the balance of securities per day Additional Services– Above pricing is for standard services.Available but not included above are the following services – multiple class funds, master feeder products, international income funds, funds with multiple advisors/sub-advisors. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s signature below acknowledges approval of the fee schedule above. PACIFIC INCOME ADVISERS, INC. By: /s/ Thad M. Brown Printed Name:Thad M. Brown Title: COODate: 3/20/2008 3
